DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group W, Figure 25D in the reply filed on 7/6/2022 is acknowledged.
Claim Objections
Claims 1, 7, 9, and 20 are objected to because of the following informalities:  
Claim 1, 
line 3: “the body” should read --a body--
line 19: “a closed state” should read --the closed state--
line 19: “an open state” should read --the open state--
Claim 7, line 2: “the body” should read --a body--
Claim 9, lines 1-4: “the second port defines a lumen in fluid communication with the central lumen of the hub, an axis defined by the lumen of the second port being disposed at an obtuse angle relative to an axis defined by the lumen of the first catheter, and” should be deleted
Claim 20, 
line 2: insert “the” before “axis”
line 3: insert “of” after “advancing” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the catheter” in line 16, but it is not clear if this recitation is referring to “a first catheter” of claim 1, line 3 or “a second catheter” of claim 1, line 13.  Clarification is required.
Claims 2-6 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein the second catheter is at least partially disposed in the lock when in the first position” in lines 1-2, which is an action step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 14 recites “the catheter” in lines 11-12, in line 12, in line 13, but it is not clear if these recitations are referring to “a catheter of the closed system intravenous line” of claim 14, line 3 or “a catheter of the fluid transfer device” of claim 14, line 11.  Clarification is required.
Claims 14-20 are rejected by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (U.S. Patent No. 2014/0364766) (cited by Applicant) in view of Ehrenreich (U.S. Patent No. 2017/0216564).
Regarding claim 1, Devgon teaches (Figures 9-14) a system for phlebotomy through a peripheral IV catheter (i.e., catheter assembly). The apparatus (6000) includes an introducer (6100), a cannula or catheter (6200) (i.e., first catheter) which defines lumen (6201), a lock mechanism (6131), and an actuator (6500). As shown in Figures 9 and 10, catheter is disposed within a sheath (not shown) (i.e., hub) having a proximal end (6120) and a distal end (6130) and defining a lumen (6113) (i.e., a first catheter configured to be disposed within a portion of the body, the first catheter defining a lumen). (Paragraphs [0102]-[0103]).
The catheter/cannula (6200), defines lumen (6201) and is movably disposed within sheath (not shown) (i.e., hub) between the proximal end (6120) and the distal end (6130) and defining a lumen (6113) includes a locking mechanism (6131) configured to fluidically couple a peripheral intravenous line (6300) to the introducer (6100) and place the catheter (6200) into fluid communication with the peripheral intravenous line (6300) (i.e., a hub having a proximal end portion and a distal end portion and defining a central lumen therethrough, the distal end portion coupled to the first catheter such that the lumen of the first catheter is in fluid communication with the central lumen of the hub). (Paragraph [0104]).
	 The locking mechanism (6131) (i.e., seal) located at the distal end can be any suitable locking mechanism that creates a fluid-tight seal. In some embodiments, the peripheral intravenous line (6300) is in a sealed configuration until the locking mechanism is coupled to the intravenous line. Once the locking mechanism is coupled to the intravenous line, the seal can be opened to allow access for the catheter. In some embodiments, the locking mechanism can include a back flow prevention mechanism such as a one-way valve or the like. In this manner, the lock mechanism can be configured to allow the catheter to pass through the lock mechanism but substantially prevent a fluid flow, outside the catheter, through the lock mechanism (i.e., the distal end portion of the hub having a first port defining a seal, the seal configured to be transitioned from an open state to a closed state after the first catheter is disposed within the portion of the body). (Paragraphs [0106]-[0107]).
	Devgon further teaches a port (6420) (i.e., second port) that can be coupled to a distal end (6427) of an inlet catheter (6425) via adapter (6400). The lumen defined by the port (6420) converges to a common lumen (6401) before the distal end (6410) of the adapter (i.e., the hub having a second port between the proximal end portion and the distal end portion, the second port being in fluid communication with the central lumen). (Paragraphs [0116]-[0117], [0119]). 
	 As stated above, port (6420) of the adapter (6400) defines a second lumen (not shown) with a second diameter, which can accept, for example, an inlet catheter (6425) (e.g., a second catheter having a proximal end portion and a distal end portion and defines a lumen). (Paragraphs [0116]-[0117]).
In another embodiment, the apparatus further comprises an introducer (6100) having a proximal end portion and a distal end portion and defines an inner volume configured to movably receive the catheter (6200), the distal end portion of the introducer has a locking mechanism (6131) configured to couple the introducer to the hub, the lock configured to transition the seal of the hub from a closed state to an open state when the lock is coupled to the hub. (Paragraphs [0103]- [0105]).
Devgon further teaches (Figure 10) an actuator (6500) operatively coupled to the catheter (6200) through a groove or slot (6111) in the introducer (6100) (i.e., an actuator at least partially disposed in the introducer). The distal end (6130) of the introducer (6100) is coupled to the lock mechanism (6131). The lock mechanism (6131) is configured to physically and fluidically couple a portion of the apparatus (6000), such as an adapter (6400) and/or any other suitable intervening structure (i.e., coupled to the proximal end portion). (Paragraphs [0106]-[0108]).
As previously discussed, Devgon teaches an embodiment in which a second catheter is acceptable through a second port, (Paragraphs [0116]-[0117], [0119]), however, it fails to teach an “actuator configured to move the second catheter between a first position, in which the second catheter is disposed within the introducer, and a second position, in which the second catheter extends through the seal of the hub such that a distal end surface of the second catheter is positioned distal to the hub when Page 2 of 7In Reply to USPTO Correspondence of May 6, 2022Attorney Docket No. 09846-2103757 (P-25921.USO2)the introducer is coupled to the hub.”
Ehrenreich teaches (Figure 3) a transfer device (200), which includes an introducer (210), a lock (240), a catheter (260) and an actuator (270) that can be coupled to a peripheral IV, for example via a lock and/or adapter. (Paragraph [0112]).
Ehrenreich teaches a peripheral intravenous line and/or catheter inserted into a vein of a patient following standard guidelines with an extension set and/or adapter attached. The PIV can remain within the vein for an extended period and can provide access to the vein for the transfer of fluids (e.g., saline, blood, drug compounds, etc.) to the patient. When it is time to draw blood, the transfer device (200) may be coupled to a port of the extension set and/or adapter and transition the catheter (260) (i.e., second catheter) via actuator (270) to from a first configuration (e.g., a storage configuration) to a second configuration, in which a portion of a catheter included in the transfer device extends through the peripheral IV and into the vein. (Paragraph [0114]). 
 Moreover, in some embodiments, moving the catheter from the first position toward the second position can be operable to transition the seal (e.g., disposed in the lock 240) from a closed or sealed configuration to an open configuration (i.e., the actuator configured to move the second catheter between a first position, in which the second catheter is disposed within the introducer, and a second position, in which the second catheter extends through the seal of the hub such that a distal end surface of the second catheter is positioned distal to the hub when the introducer is coupled to the hub). (Ehrenreich, Paragraph [0097]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to include an “actuator configured to move the second catheter between a first position, in which the second catheter is disposed within the introducer, and a second position, in which the second catheter extends through the seal of the hub such that a distal end surface of the second catheter is positioned distal to the hub when Page 2 of 7In Reply to USPTO Correspondence of May 6, 2022Attorney Docket No. 09846-2103757 (P-25921.USO2)the introducer is coupled to the hub” of Ehrenreich. Doing so, provides that the back flow of a bodily fluid is restricted. (Paragraph [0068]).
Devgon further teaches a guide member (6520) extending from an inner surface of the actuator (6500), which is operatively coupled to the catheter assembly (6200) (i.e., the hub comprises a guide defining at least a portion of the central lumen), (Paragraphs [0111], [0114]), however does not teach “the guide configured to engage the second catheter inserted through the second port to guide the second catheter through the central lumen of the hub and into the lumen of the first catheter.”
Ehrenreich teaches a guide member configured to be disposed, for example, between a PIV and an adapter such as an IV extension set. In this manner, the inner surface of such a proboscis and/or guide member can guide a portion of the catheter, e.g., second catheter, as the catheter is moved between the first position and the second position (i.e., the guide configured to engage the second catheter inserted through the second port), thus being capable of guiding the second catheter through the central lumen of the hub and into the lumen of the first catheter. (Paragraph [0080]).  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the hub comprises a guide defining at least a portion of the central lumen, the guide configured to engage the second catheter inserted through the second port to guide the second catheter through the central lumen of the hub and into the lumen of the first catheter” of Ehrenreich. Doing so, provides for guiding of the catheter as it is moved between a first and second position and can limit and/or can substantially prevent bending, deforming, and/or kinking of the catheter. (Paragraph [0082]).
Regarding claim 2, Devgon teaches port (6420) can be coupled to a distal end (6427) of an inlet catheter (6425) (i.e., second catheter), the inlet catheter further including a proximal end (6426) configured to couple to a lock mechanism (6428) (i.e., wherein the second catheter is at least partially disposed in the lock when in the first position). In this manner, the inlet catheter can be engaged by a user (e.g., a physician, nurse) to administer a fluid (e.g., a medicine) to the peripheral intravenous line and thus, the vein of a patient. (Paragraph [0117]).
Regarding claim 3, while the apparatus (6000) described above includes a single piece introducer (6100), in some embodiments, an apparatus can include a multi-piece introducer configured for telescopic motion. For example, Devgon teaches (Figure 19), an embodiment in which the apparatus (7000) includes an introducer (7100) and a cannula (7200) and is configured to be moved between a first configuration and a second configuration. (Paragraph [0122]). The second member (7160) (i.e., proboscis) of the introducer (7100) is disposed in a proximal position relative to the first member (7150) of the introducer (7100). In use, a user (e.g., a phlebotomist) can engage the actuator (7500) included in the second member (7160) of the introducer and move the second member in the distal direction, as indicated by the arrow II in Figure 20. The distal movement of the second member is such that the cannula is moved in the distal direction. In this manner, the distal end (7230) of the cannula (7200) passes through the seal member included in the lock mechanism (7131) and through the peripheral intravenous line (7300). As shown in the enlarged view of Figure 22, the distal end (7230) of the cannula (7200) extends beyond the PIV (7300) to place a lumen (not shown) defined by the cannula (7200) in fluid communication with a portion of a body of a patient (i.e., wherein the lock includes a proboscis that defines a lumen, the proboscis configured to extend through the seal to place the lumen of the proboscis in fluid communication with the central lumen of the hub closed system intravenous line). (Paragraph [0129]). The lock mechanism can include a seal member configured to form a substantially fluid tight seal and selectively fluidically isolate a lumen (7113) defined by the introducer (7100) from a lumen defined by the adapter (i.e., an outer surface of the proboscis being engaged by a portion of the seal to collectively form a fluid tight seal therebetween. (Paragraphs [0128]-[0129]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the lock includes a proboscis that defines a lumen, the proboscis configured to extend through the seal to place the lumen of the proboscis in fluid communication with the central lumen of the hub, an outer surface of the proboscis being engaged by a portion of the seal to collectively form a fluid tight seal therebetween”. Doing so, provides a mechanism in which a substantially fluid tight seal can be formed to prevent backflow of a bodily fluid. (Paragraphs [0128]-[0129]).
Regarding claims 4-6, as previously discussed, Devgon teaches (Figure 19) a lock (7131) including second member (7160) (i.e., proboscis), the lock configured to couple the introducer (7100) to the hub of the catheter assembly (i.e., wherein the lock includes a proboscis, the lock is configured to couple the introducer to the hub). (Paragraphs [0129], [0135]). 
The port (7430) engages lock (7131), which includes second member (7160) (i.e., proboscis). In this manner, the port (7430) and the lock mechanism (7131) can be configured to form a substantially fluid tight seal (i.e., portion of the proboscis is disposed within the seal to place the seal in the open state). Furthermore, the lock mechanism (7131) can include a seal member configured to selectively fluidically isolate a lumen (7113) defined by the introducer (7100) from a lumen (not shown) defined by the adapter. (Paragraph [0128]). As previously discussed, the apparatus (7000) can be in the first configuration such that the second member (7160) of the introducer (7100) is disposed in a proximal position relative to the first member (7150) of the introducer (7100). In use, a phlebotomist can engage the actuator (7500) included in the second member (7160) of the introducer and move the second member in the distal direction, as indicated by the arrow II in Figure 20, through the port (7430) (i.e., the proboscis extends through the seal such that a distal end portion of the proboscis is disposed in the central lumen of the hub). (Paragraph [0128]).
Furthermore, as shown in the exploded view of Figure 18, the lock mechanism (7131) including seal member is configured to be coupled to an adapter (7400), which includes a distal end (7410), also a secondary port (7420). The port (7420) of the adapter (7400) is configured to be coupled to an inlet catheter (7425) (i.e., second catheter). In some embodiments, the inlet catheter (7425) is substantially similar in form and function to the inlet catheter (6425) described above. (Paragraph [0127]). Hence, similarly, the inlet catheter (7425) can be engaged by a user (e.g., a physician, nurse) to administer a fluid (e.g., a medicine) to the peripheral intravenous line and thus, the vein of a patient. (Paragraph [0117]). As previously discussed, in use, a user (e.g., a phlebotomist) can engage an actuator included in the proboscis of the introducer and move the proboscis in the distal direction, as indicated by the arrow II in Figure 20. The distal movement of the proboscis is such that the inlet catheter (7425) is moved in the distal direction and passes through the seal member included in the lock mechanism (7131) and through the peripheral intravenous line (7300) (i.e., the proboscis extends through a portion of the seal to place the seal in the open state, the seal defining an opening through which the second catheter extends when the second catheter is moved from the first position to the second position). (Paragraph [0129]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the lock includes a proboscis, the lock is configured to couple the introducer to the hub such that a portion of the proboscis is disposed within the seal to place the seal in the open state”, “wherein the proboscis extends through the seal such that a distal end portion of the proboscis is disposed in the central lumen of the hub closed system intravenous line”, and “wherein the proboscis extends through a portion of the seal to place the seal in the open state, the seal defining an opening through which the second catheter extends when the second catheter is moved from the first position to the second position”. Doing so, provides a mechanism in which a substantially fluid tight seal can be formed to prevent backflow of a bodily fluid. (Paragraphs [0128]-[0129]).
Regarding claim 7, Devgon teaches (Figures 9-14) an apparatus for phlebotomy through a peripheral IV catheter. The apparatus (6000) includes an introducer (6100), a cannula or catheter (6200) (i.e., first catheter) which defines lumen (6201), a lock mechanism (6131), and an actuator (6500). As shown in Figures 9 and 10, catheter is disposed within a sheath (not shown) (i.e., hub) having a proximal end (6120) and a distal end (6130) and defining a lumen (6113) (i.e., a first catheter configured to be disposed within a portion of the body, the first catheter defining a lumen). (Paragraphs [0102]-[0103]).
The catheter/cannula (6200), defines lumen (6201) and is movably disposed within sheath (not shown) (i.e., hub) between the proximal end (6120) and the distal end (6130) and defining a lumen (6113) includes a locking mechanism (6131) configured to fluidically couple a peripheral intravenous line (6300) to the introducer (6100) and place the catheter (6200) into fluid communication with the peripheral intravenous line (6300) (i.e., a hub having a proximal end portion and a distal end portion and defining a central lumen therethrough, the distal end portion coupled to the first catheter such that the lumen of the first catheter is in fluid communication with the central lumen of the hub). (Paragraph [0104]). The locking mechanism (6131) (i.e., seal) located at the distal end can be any suitable locking mechanism that creates a fluid-tight seal. In some embodiments, the peripheral intravenous line (6300) is in a sealed configuration until the locking mechanism is coupled to the intravenous line. Once the locking mechanism is coupled to the intravenous line, the seal can be opened to allow access for the catheter. In some embodiments, the locking mechanism can include a back flow prevention mechanism such as a one-way valve or the like. In this manner, the lock mechanism can be configured to allow the catheter to pass through the lock mechanism but substantially prevent a fluid flow, outside the catheter, through the lock mechanism (i.e., the distal end portion of the hub having a first port defining a seal, the seal configured to be transitioned from an open state to a closed state after the first catheter is disposed within the portion of the body). (Paragraphs [0106]-[0107]).
Devgon further teaches a port (6420) (i.e., second port) that can be coupled to a distal end (6427) of an inlet catheter (6425) via adapter (6400). The lumen defined by the port (6420) converges to a common lumen (6401) before the distal end (6410) of the adapter (i.e., the hub having a second port between the proximal end portion and the distal end portion, the second port being in fluid communication with the central lumen). (Paragraphs [0116]-[0117], [0119]).
As previously discussed, Devgon teaches a guide member (6520) extending from an inner surface of the actuator (6500), which is operatively coupled to the catheter assembly (6200) (i.e., the hub comprises a guide defining at least a portion of the central lumen), (Paragraphs [0111], [0114]), however fails to teach “the guide configured to engage the second catheter inserted through the second port to guide the second catheter through the central lumen of the hub and into the lumen of the first catheter.”
Ehrenreich, as previously discussed, teaches a guide member a configured to be disposed, for example, between a PIV and an adapter, such as an IV extension set. In this manner, the inner surface of such a proboscis and/or member can guide a portion of the catheter as the catheter is moved between the first position and the second position (i.e., the guide configured to engage the second catheter inserted through the second port), thus being capable of guiding the second catheter through the central lumen of the hub and into the lumen of the first catheter. (Paragraph [0080]).  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the hub comprises a guide defining at least a portion of the central lumen, the guide configured to engage the second catheter inserted through the second port to guide the second catheter through the central lumen of the hub and into the lumen of the first catheter” of Ehrenreich. Doing so, provides for guiding of the catheter as it is moved between a first and second position and can limit and/or can substantially prevent bending, deforming, and/or kinking of the catheter. (Paragraph [0082]).
Regarding claims 8-9, Devgon teaches (Figure 7), the catheter blood collection assembly (5000) includes a hub defining a lumen (5401) between a proximal end and a distal end and configured to house the catheter (5200) and is attached to a y-adapter that is configured to attach to a standard peripheral IV catheter. The y-adapter includes a port (5420) (i.e., second port) that defines a lumen (5422) with a diameter D1. The lumen defined by the port (5420) converges to a common lumen (5401) before the distal end (5410) of the y-adapter (i.e., the second port defines a lumen in fluid communication with the central lumen of the hub). (Paragraphs [0094]-[0096]).  As illustrated in Figure 7, the axis defined by the lumen of the second port (5420) is disposed at an obtuse angle relative to an axis defined by the lumen (5432) of the first catheter, (Paragraphs [0094]-[0096]), and the hub includes an inner wall that defines a portion of the central lumen (5401), the inner wall is substantially parallel to the axis defined by the first catheter (5200) and the axis defined by the lumen of the second port (5420) intersects the inner wall.
Regarding claims 10 and 11, in a further embodiment, Devgon illustrates (Figures 53 and 54), a fluid transfer device with a guide member (15180) coupled to and/or otherwise extending from the distal end portion (15162) of the member (15160). The guide member (15180) can be, for example, a cannula or a catheter. As such, the guide member (15180) defines a lumen (15183) (i.e., the guide defines an opening extending through the guide) that movably receives a portion of the catheter (15200) (i.e., first catheter) that defines common lumen (15209) (i.e., an axis defined by the opening of the guide being substantially coaxial with the axis defined by the first catheter), and is suitable to pass through any hub configuration included in a PIV as the member (15160) is moved from the proximal position to the distal position (i.e., the guide is disposed within the central lumen of the hub; an axis defined by the opening of the guide being substantially coaxial with the axis defined by the first catheter). (Paragraphs [0170]-[0172], [0177]). As depicted in Figures 47 and 59, the guide (15180) is disposed within the central lumen of the hub such that an axis defined by the first catheter (15200) extends through the guide and an axis defined by a lumen of the second port (15452) extends through the guide. (Paragraph [0155]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the guide is disposed within the central lumen of the hub such that an axis defined by the first catheter extends through the guide and an axis defined by a lumen of the second port extends through the guide” and “wherein the guide is disposed within the centralPaper Dated: July 6, 2022 In Reply to USPTO Correspondence of May 6, 2022Attorney Docket No. 09846-2103757 (P-25921.USO2)lumen of the hub such that an axis defined by the first catheter extends through the guide and an axis defined by a lumen of the second port extends through the guide, and the guide defines an opening extending through the guide, an axis defined by the opening of the guide being substantially coaxial with the axis defined by the first catheter.” Doing so, provides for guiding of the catheter as it is advanced and can limit and/or can substantially prevent bending, deforming, and/or kinking of the catheter. (Paragraph [0172]).
Regarding claim 14, Devgon teaches methods for phlebotomy through a peripheral IV catheter. In an embodiment (Figures 10 and 11), the apparatus comprises an introducer (6100) having a proximal end portion and a distal end portion and defines an inner volume configured to movably receive the catheter (6200), the distal end portion of the introducer has a locking mechanism (6131) configured to couple the introducer to the hub (i.e., coupling an introducer of a fluid transfer device to a proximal port of a hub of a closed system intravenous line after a catheter of the closed system intravenous line has been positioned within a body of a patient), the lock configured to transition the seal of the hub from a closed state to an open state when the lock is coupled to the hub (i.e., transitioning a seal included in the proximal port of the hub from a closed state to an open state as a result of the coupling the introducer to the proximal port of the hub, the seal defining an opening that is in fluid communication with a central lumen of the hub when the seal is in the open state). (Paragraphs [0081], [0105]).
Devgon further teaches (Figure 10) an actuator (6500) operatively coupled to the catheter (6200) through a groove or slot (6111) in the introducer (6100). (Paragraph [0105]). When the inlet catheter (6425) (i.e., fluid transfer device) is engaged with the introducer (6100), the actuator is coupled to the proximal end portion of the inlet catheter (6425) and is configured to advance inlet catheter between a first position, in which the inlet catheter (6425) is disposed within the introducer, and a second position, in which the inlet catheter extends through the seal of the hub such that a distal end surface of the second catheter is positioned distal to the hub when     tAttorney Docket No. 09846-2103757 (P-25921.USO2)he introducer is coupled to the hub (i.e., transitioning an actuator of the fluid transfer device from a first state to a second state; and advancing a catheter of the fluid transfer device from a first position in which the catheter is disposed within the introducer to a second position in which the catheter extends through the seal such that a distal end surface of the catheter is distal to the catheter of the closed system intravenous line). (Paragraphs [0117]-[0119]).
Regarding claims 15-16, as previously discussed, Devgon teaches (Figure 11) that the distal end of the introducer (6100) is coupled to the lock mechanism (6131), which is configured to physically and fluidically couple a portion of the apparatus (6000), such as an adapter (6400), at the proximal end of the hub (i.e., the introducer includes a lock). (Paragraph [0105]).
As previously discussed, in some embodiments (Figures 19 and 20), the apparatus can include a multi-piece introducer wherein the apparatus (7000) can be in a configuration such that the second member (7160) (i.e., proboscis) is disposed in a proximal position relative to the first member (7150) of the introducer (7100). In use, a user (e.g., a phlebotomist) can engage the actuator (7500) included in the second member (7160) of the introducer and move the second member in the distal direction, as indicated by the arrow II in Figure 20. The distal movement of the second member is such that the cannula is moved in the distal direction. In this manner, the distal end (7230) of the cannula (7200) passes through the seal member included in the lock mechanism (7131) and through the peripheral intravenous line (7300) (i.e., the coupling the introducer to the proximal port of the hub includes coupling the lock to the proximal port such that a proboscis of the lock is at least partially inserted into the seal to transition the seal from the closed state to the open state). (Paragraph [0129]).
The lock mechanism can include a seal member configured to selectively fluidically isolate a lumen (7113) defined by the introducer (7100) from a lumen defined by the adapter (i.e., an outer surface of the proboscis being engaged by a portion of the seal to collectively form a fluid tight seal therebetween. (Paragraph [0128]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the introducer includes a lock, the coupling the introducer to the proximal port of the hub includes coupling the lock to the proximal port such that a proboscis of the lock is at least partially inserted into the seal to transition the seal from the closed state to the open state” and “wherein the introducer includes a lock, the coupling the introducer to the proximal port of the hub includes coupling the lock to the proximal port such that a proboscis of the lock extends through the seal to transition the seal from the closed state to the open state, an outer surface of the proboscis is engaged by a portion of the seal such that a fluid tight seal is collectively formed therebetween”. Doing so, provides a mechanism in which a substantially fluid tight seal can be formed to prevent backflow of a bodily fluid. (Paragraphs [0128]-[0129]).
Regarding claim 17, as depicted in Figures 19 and 20, the axis defined by the opening in the seal when the seal is in the open state is coaxial with an axis defined by the central lumen. (Paragraphs [0128]-[0129]). 
Regarding claim 18, as depicted in Figure 20, the distal end (7230) of the cannula (7200) passes through the seal member included in the lock mechanism (7131) and through the peripheral intravenous line (7300). As shown in the enlarged view of Figure 22, the distal end (7230) of the cannula (7200) extends beyond the PIV (7300) to place a lumen (not shown) defined by the cannula (7200) (i.e., lumen of the catheter) in fluid communication with a portion of a body of a patient. Hence, when the seal is opened, the central lumen of the hub, signified as the tubular member extending through adapter (7400), and a lumen of the catheter of the closed system intravenous line collectively define an axis of the closed system intravenous line. (Paragraph [0129]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein an axis defined by the opening in the seal when the seal is in the open state is coaxial with an axis defined by the central lumen” and “wherein the opening in the seal, the central lumen of the hub, and a lumen of the catheter of the closed system intravenous line collectively define an axis of the closed system intravenous line”. Doing so, places a cannula in fluid communication with a portion of a body of a patient, (e.g., a vein), when the cannula passes through the fluid tight seal. (Paragraphs [0128]-[0129]).
Regarding claim 19, in an embodiment comprising the introducer/catheter blood collection assembly and the y-adapter, Devgon illustrates (Figures 7 and 8), that a lumen defined by the catheter of the fluid transfer device (5432) defines an axis that is substantially coaxial with the axis of the closed system intravenous line (common lumen 5401) when the introducer (5100) of the fluid transfer device is coupled to the proximal port of the hub. (Paragraphs [0098]-0099]).
Regarding claim 20, Devgon further illustrates (Figures 7 and 8), that the axis defined by the catheter of the fluid transfer device (5432) is substantially coaxial with axis of the closed system intravenous line (5401) during the advancing the catheter from the first position to the second position. (Paragraphs [0098]-0099]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon in view of Hwang (KR 20120003185).
Regarding claim 12, Devgon teaches all of the elements of the current invention as stated above except “wherein the guide is a circular structure.”
	Hwang, in a related field of endeavor, teaches a guide wire inserter for catheterization and for facilitating blood collection. (Machine Translation, Abstract). Figure 6 shows a circular guide portion (281), the inner surface of the circular guide transfers guidewire by the length of the arc. (Machine Translation, Page 4, Paragraph 5).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the guide is a circular structure” of Hwang. Doing so, enables users to accurately and easily insert a guide wire and collect blood for easily placing a catheter. (Machine Translation, Abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon in view of Ishida (WO 2016185949).
Regarding claim 13, Devgon teaches all of the elements of the current invention as stated above except “wherein the guide is a triangular structure.”
	Ishida, in a related field of endeavor, teaches (Figure 10A) a catheter assembly with a needle hub (204) and catheter operating member (202). In order to guide the catheter operation member (202) obliquely upward, triangular guide protrusions (210) are formed on the inner surfaces of thin portions (208). (Machine Translation, Paragraph [0098]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devgon to provide “wherein the guide is a triangular structure” of Ishida. Doing so, enables the catheter operation member to be easily curved/bent when advanced in the distal direction. (Machine Translation, Paragraph [0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OM PATEL/             Examiner, Art Unit 3791                                                                                                                                                                                         	8/26/2022
/MATTHEW KREMER/              Primary Examiner, Art Unit 3791